Title: James Madison to William Cranch, 25 July 1835
From: Madison, James
To: Cranch, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 25th. 1835.
                            
                        
                        I have received your letter of the 20th. informing me "that I have been unanimously elected President of the
                            Washington National Monument Society, in the place of its late lamented President Cheif justice Marshall."
                        I am very sensible of the distinction conferred by the relations in which the Society has placed me; and
                            feeling, like my illustrious predecessor, a deep interest in the object of the association, I cannot withhold, as an
                            evidence of it, the acceptance of the appointment; tho’ aware that in my actual condition it cannot be more than honorary,
                            and that under no circumstances, it could supply the loss which the Society has sustained.
                        A Monument worthy of the memory of Washington reared by the means proposed, will commemorate at the same
                            time, a virtue, a patriotism and a gratitude truly national, with which the friends of liberty every where will
                            sympathise, and of which our Country may always be proud.
                        I tender to the Society the acknowledgements due from me, and to yourself the assurance of my high &
                            cordial esteem 
                        
                            
                                James Madison
                            
                        
                    